UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission file number: 0-23153 SECUREALERT, INC. (Exact name of registrant as specified in its charter) Utah 87-0543981 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 West Civic Center Drive, Suite 100, Sandy, Utah 84070 (Address of principal executive offices, Zip Code) (801) 451-6141 (Registrant's telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNox The aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant was approximately $21,793,000 as of March 30, 2012 based upon the closing price on the Over-the-Counter Bulletin Board Market reported for such date. This calculation does not reflect a determination that certain persons are affiliates of the registrant for any other purpose.There were 529,730,666 shares of the registrant’s common stock outstanding as of March 31, 2012.In addition, the registrant also had issued and outstanding at March 31, 2012, 48,783 shares of Series D Convertible Preferred Stock, each share of which may be voted on an as-converted basis with the common stock of the registrant at the rate of 6,000 shares of common stock per share, and which represented 292,698,000 common share equivalents as of such date. As of December 28, 2012, the registrant had outstanding 640,088,850 shares of common stock and 48,763 shares of Series D Convertible Preferred Stock, convertible into 292,578,000 shares of common stock, which may be voted on an as-converted basis with the registrant’s common stock. DOCUMENTS INCORPORATED BY REFERENCE:NONE SecureAlert, Inc. FORM 10-K For the Fiscal Year Ended September 30, 2012 INDEX Page PART I Item 1 Business 2 Item 1A Risk Factors 10 Item 2 Properties 14 Item 3 Legal Proceedings 14 Item 4 Mine Safety Disclosures [Not Applicable] 14 PART II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A Quantitative and Qualitative Disclosures About Market Risk 22 Item 8 Financial Statements and Supplementary Data 22 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 Item 9A Controls and Procedures 23 Item 9B Other Information 23 PART III Item 10 Directors, Executive Officers and Corporate Governance 24 Item 11 Executive Compensation 27 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item 13 Certain Relationships and Related Transactions, and Director Independence 32 Item 14 Principal Accounting Fees and Services 34 PART IV Item 15 Exhibits and Financial Statement Schedules 35 Signatures 38 1 PART I Item1.Business This Report on Form10-K contains "forward-looking statements" within the meaning of Section21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act") and Section27A of the Securities Act of 1933, as amended (Securities Act). All statements contained in this Form 10-K, other than statements of historical fact, are forward-looking statements. When used in this report or elsewhere by management from time to time, the words “believe,” “anticipate,” “intend,” “plan,” “estimate,” “expect,” “project,”“may,” “will,” “should,” “seeks” and similar expressions are forward-looking statements. Such forward-looking statements are based on current expectations, but the absence of these words does not necessarily mean that a statement is not forward-looking. Forward-looking statements are not guarantees of future performance and involve risks and uncertainties. Actual events or results may differ materially from those discussed in the forward-looking statements as a result of various factors. For a more detailed discussion of such forward-looking statements and the potential risks and uncertainties that may have an impact upon their accuracy, see Item 1A,“Risk Factors” and the “Overview” and “Liquidity and Capital Resources” sections of Item 7“Management’s Discussion and Analysis of Financial Condition and Results of Operations” of this Form 10-K. These forward-looking statements reflect our view only as of the date of this report. Except as required by law, we undertake no obligations to update any forward-looking statements. Accordingly, you should also carefully consider the factors set forth in other reports or documents that we file from time to time with the Securities and Exchange Commission (SEC). Background SecureAlert was originally formed to manufacture and market medical diagnostic stains, solutions and related equipment.In July 2001, we expanded our product sales and monitoring services related to the Personal Emergency Response Systems (“PERS”) and mobile Global Positionaing System ("GPS") tracking for the elderly.In 2006, we introduced the GPS tracking technology and monitoring business for the incarceration industry, which includes manufacturing, distributing, and monitoring mobile emergency and interactive GPS tracking products worn on the body that focus on the defendant and offender tracking, monitoring and intervention marketplace. In fiscal year 2010, we spun off our medical diagnostic stain and PERS business in an entity known as ActiveCare, Inc., a Delaware corporation.At the end of fiscal year 2012, we sold our interest in Midwest Monitoring and Surveillance, Inc. (“Midwest”) to focus our resources on further developing our foreign markets.We originally purchased an interest in Midwest in December of 2007, and subsequently acquired full ownership of Midwest.Under the terms of the December 2007 purchase agreement we owed a group of the previous owners of Midwest approximately $300,000, plus a percentage of future revenue, estimated to be approximately $350,000, for a total of $650,000.In October 2012, the group of former Midwest owners agreed to repurchase Midwest from SecureAlert at a price equal to all sums owed or potentially owed to them under the December 2007 agreement, as amended.In addition, $100,000 currently held as security for a performance bond known as the “Moose Lake Bond” will be returned to SecureAlert when it is released.During fiscal year 2012, we also sold certain territories in the state of Florida previously serviced by our wholly-owned subsidiary, Court Programs of Florida, Inc. to various independent distributors. We own or have rights to trademarks, service marks or trade names that we use in connection with the operation of our business, including, without limitation, “Mobile911”, “Mobile911 Siren with 2-Way Voice Communication & Design”, “ActiveTrace,” “MobilePAL”, “HomePAL”, “HomeAware,” “PAL Services”, “TrackerPAL”, “Mobile911”, “TrackerPAL”, “TrackerPAL”, “ReliAlert”, “HomeAware”, “ReliAlert,” “SecureAlert”, “SecureCuff”, “TrueDetect”, and the stylized “SecureAlert” logo.Solely for convenience, some of the trademarks, service marks and trade names referred to in this report are listed without the ©, ® and ™ symbols, but we will assert, to the fullest extent under applicable law, our rights to our copyrights, trademarks, service marks, trade names and domain names. The trademarks, service marks and trade names of other companies appearing in this memorandum are, to our knowledge, the property of their respective owners. Unless the context otherwise requires, all references in this report to "registrant," "we," "us," "our," “SecureAlert” or the "Company" refer to SecureAlert, Inc., a Utah corporation and its subsidiary corporations. Our Business SecureAlert markets and deploys offender management programs, combining patented GPS tracking technologies, fulltime 24/7/365 intervention-based monitoring capabilities and case management services.Our vision is to be the global market leader for delivering the most reliable offender management solutions, which leverage superior intervention capabilities and integrated communication technologies.We believe that we currently deliver the only offender management technology, which effectively integrates GPS, RF (Radio Frequency) and an interactive 3-way voice communication system into a single piece device, deployable worldwide.Through our patented electronic monitoring technologies and services, we empower law enforcement, corrections and rehabilitation professionals with offender, defendant, probationer and parolee programs, which grant convicted criminals and pre-trial suspects an accountable opportunity to be “free from prison”.This provides for greater public safety at a lower cost compared to incarceration or traditional resource-intensive alternatives. 2 By way of explanation, GPS technology utilizes highly accurate clocks on 24 satellites orbiting the earth owned and operated by the United States Department of Defense.These satellites are designed to transmit their identity, orbital parameters and the correct time to earthbound GPS receivers at all times.Supporting the satellites are several radar-ranging stations maintaining exact orbital parameters for each satellite and transmitting that information to the satellites for rebroadcast at frequencies between 1500 and 1600 MHz. A GPS receiver (or engine) scans the frequency range for GPS satellite transmissions. If the receiver can detect three satellite transmissions, algorithms within the engine deduce its location, usually in terms of longitude and latitude, on the surface of the earth as well as the correct time. If the receiver can detect four or more GPS satellite transmissions, it can also deduce its own elevation above sea level.The effectiveness of GPS technology is limited by obstructions between the device and the satellites and, therefore, service can be interrupted or may not be available at all if the user is located in the lower floors of high-rise buildings or underground. SecureAlert’s ReliAlert and ReliAlert XC devices are manufactured in the United States and include a portfolio of products, e-Arrest Beacons and monitoring services designed to create “Jails without Walls”, while re-socializing offender populations.The products and services are customizable by offender types (e.g., domestic abusers, sexual predators, gang members, pre-trial defendants, or juvenile offenders) and offer practical solutions and options for the reintegration and effective re-socialization of select offenders safely back into society.Additionally, our proprietary software and device firmware support the dynamic accommodation of agency-established monitoring protocols, victim protection imperatives, geographic boundaries, work environments, school attendance, rehabilitation programs and sanctioned home restrictions.Our technologies are designed for domestic or international, federal, state and local agencies to provide location tracking of designated individuals within the criminal justice system and throughout a restricted geography. Our GPS devices are securely attached around the offender's ankle with a tamper resistant strap (steel cabling with optic fiber) that can be adjusted or removed without detection only by a supervising officer, and which is activated through services provided by our SecureAlert Monitoring Center (or other agency-based monitoring centers).During fiscal years 2011 and 2012, we continued to deploy our upgraded, patented, dual-steel banded SecureCuff strap for “at-risk” offenders who have qualified for electronic monitoring supervision, but who require an incremental level of security and supervision, provided through both hardware and monitoring services.Our monitoring and intervention centers act as an important link between the offender and the supervising officer, as intervention specialists persistently track and monitor the offender, initiating contact at the direction of the supervising agency and/or when the offender is in violation of any established restrictions or protocols. The ReliAlert and ReliAlert XC units areintelligent devices with integrated computer circuitry and constructed from case-hardened plastics designed to promptly notify the intervention centers of any attempt made to breach applicable protocols, or to remove or otherwise tamper with the device or optical strap housing. According to the Bureau of Justice Bulletin published November 2012, 4,814,200 adults were under community supervision at the end of 2011.At year end 2010, 4,887,900 adults were on probation, resulting in a 2 percent decline from a year ago.Additionally, an estimated 853,900 adults were on parole during 2011.The Bureau of Justice statistics define “probation” and “parole” as follows: Probation is a court-ordered period of correctional supervision in the community, generally as an alternative to incarceration.In some cases, probation can be a combined sentence of incarceration followed by a period of community supervision. Parole is a period of conditional supervised release in the community following a prison term.It includes parolees released through discretionary or mandatory supervised release from prison, those released through other types of post-custody conditional supervision, and those sentenced to a term of supervised release. Electronic monitoring provides for significantly enhanced probation and parole supervision, while also rationalizing the increased or earlier release of expensive-to-house low-risk, at-risk or moderate risk offender populations.From a budgetary perspective, reports on file with the Company indicate that the average daily cost of incarcerating an inmate ranges from $65 to $475, or more, depending upon facility type, adult or juvenile, security level, services rendered, available amenities and jurisdiction.We market our services on the basis that electronic monitoring and other supervisory programs provide cost-effective alternatives to incarceration or specific solutions for at-risk juveniles, domestic violence perpetrators and/or sexual predators, all of whom need careful monitoring and situational intervention to thwart repeat crimes.Due to the continuing economic crisis domestically and globally, it is our view that these incarceration costs are unsustainable, given ongoing state and federal budget reductions, facility-specific overcrowding concerns, increased rehabilitation imperatives and politicized re-socialization agendas. In our view, electronic monitoring provides reliable, public safety-centric alternatives to incarceration for low and moderate risk offenders (adult and juvenile), early release for good behavior initiatives, work release programs, sentencing diversions and accelerated halfway house deployments.Furthermore, we estimate that for between 10 to 20 percent of the traditional costs of incarceration or for roughly one-third the variable costs (which include, for example, inmate daily food, laundry, uniforms, medical, and guard overtime), our electronic monitoring solutions can provide reliable alternatives to incarceration, supporting real-time location tracking, interactive voice access and intervention-based contact, thus reducing the potential for subsequent or repeat offenses. Importantly, the price of our monitoring and intervention solutions ranges from $4.50 to $15.00 per day or up to a 90 percent reduction from the costs of incarceration.The ongoing budget crisis and the lingering impact of “the Great Recession” continue to move many jurisdictions to adopt or reconsider adopting “pay-to-stay,” “offender pay,” “parent pay,” or “partial pay” programs with the effect of shifting the burden of incarceration or tracking and monitoring costs in whole or part directly to the offender and defraying some or all of the costs to the public. 3 In support of these continually evolving rehabilitation and re-socialization initiatives, which extend to law enforcement and justice agencies beyond the U.S and into other global markets, we have made the strategic decision to adopt and pursue a broader services charter than most electronic monitoring companies.Our “C.A.R.E.” programs support “Corrections” and “Accountability” objectives in concert with “Rehabilitation” and “Empowerment” agendas.Specifically, our technology is deployed to facilitate a stringent protocol enforcement capability which incorporates restricted movement provisions coupled with enablement of positive reinforcement communications to support of social worker interactions, ongoing ministry options and proactive access by authorized counselors and sponsors.We design our programs to be uniquely positioned to allow for regular, frequent, and positive interaction and daily affirmations with monitored offenders with the goal that they will become responsible and contributing members of society, even while living within the virtual “electronic fence” boundaries established through our proprietary technologies. Our Strategy Our global growth strategy is to empower worldwide national security officials, law enforcement, corrections departments and rehabilitation professionals with sole-sourced offender management solutions, which integrate reliable intervention technologies supporting re-socialization or mandated monitoring initiatives.The use of our interactive services and intervention products is intended to provide law enforcement and judiciaries alike, with the ability to provide offenders a level of unmatched “real-time” accountability, while preserving public safety costs that are lower than with the cost of traditional incarceration or other transitional service offerings. We intend to accomplish our global strategy through the “value-driven” yet profitable deployment of a portfolio of proprietary and non-proprietary GPS/RF real-time monitoring and intervention products and services, which can also include alcohol and drug tracking and testing on behalf of corrections, probation, law enforcement and rehabilitation personnel worldwide, all in support of offender reformation, re-socialization and recidivism reduction initiatives. Our exclusive portfolio of products and services balances the need to dynamically track and monitor offenders with the opportunity to positively encourage and transform offenders, with the aim of reducing recidivism rates through our proprietary C.A.R.E programs and client-adapted initiatives. We will continue to innovate, develop and deploy adaptive, cost-effective and reliable interactive technologies, which meet the ever-changing needs of our global clients, while providing value-driven and enhanced public safety services.Our goal is to continue to manufacture proprietary technologies, while also procuring complementary, best-in-class technologies through world-class companies such as Alcohol Monitoring Services (AMS), which markets SCRAM continuous alcohol monitoring devices and/or 3M, which markets the E3 Presence Monitoring, MEMS Alcohol Monitoring and TRaCE Inmate Tracking products. In summary, SecureAlert is committed to delivering a superior proprietary and non-proprietary portfolio of reliable, intervention monitoring products and services for the global offender management marketplace, where we are currently targeting pilots and deployments throughout the world in various regions (North America, Latin America, the Caribbean, Australasia, Africa and Europe).We have shown meaningful international growth since fiscal year 2010, which we anticipate to continue during this next fiscal year and which will remain a concerted focus for the Company. Marketing During fiscal year 2012, we continued to expand our electronic monitoring operations, both domestically as well as internationally.Growth was aided by the lack of public funding to expand prisons, as well as a widening view that society needs to look at alternative ways of sentencing offenders, as well as keeping track of certain types of offenders, such as those convicted of sexual or domestic violence offenses, that have been released from custody.These views and the harsh economic and funding realities gave rise to the wider implementation of electronic monitoring programs globally. With our unique and patented functionality, we are poised to take advantage of these opportunities.In particular demand was the patented two and three-way voice communication of our ReliAlert device, and our SecureCuff steel reinforced band.These two features contributed heavily to a 50 percent increase in active devices in the United States and its territories from both existing and new customers, particularly for high risk and juvenile populations.Other SecureAlert features, including the real-time posting of location traces and flexible mapping, were instrumental in winning other key accounts. Fiscal year 2012 also saw a continuation of our commitment to continuous enhancements to both the ReliAlert device line and our TrackerPAL tracking and monitoring software.Device enhancements centered on componentry designed to expand the life span and robustness of the devices, enhance GPS sensitivity, and increase battery operation time.The life expectancy of a ReliAlert device is now expected to be longer than predecessor devices under normal operating conditions.The latest ReliAlert devices also have greater GPS sensitivity which enables better GPS coverage in impaired reception environments.Initial battery operation time of the latest ReliAlert devices has tested at 48-49 hours versus the prior time of 41-42 hours, at 5 minute tracking. 4 TrackerPAL software was also enhanced in several areas.Key among these enhancements were changes to security and password conventions.We take the security of our systems and data seriously.We have established a program to make such changes on a periodic basis to help ensure the utmost security.We also added new features to the software designed to assist our distributor and multi-location customers more easily manage their multiple locations.Additionally, we provided enhancements and options in the areas of participant registration functionality, device activation and deactivation, alarm notification and reporting. It is our intention to continually upgrade existing solutions and work with customers and partners to develop next generation ideas and solutions.In order to better enable such initiatives, we transitioned several of our Court Programs offices from company-owned operations to distributorships in fiscal year 2012.The Court Programs model is fundamentally a services business, while our strategic purpose is to produce and globally deploy leading edge offender tracking technology and monitoring services. While the Court Programs approach served as a good outlet for our core offerings, like any business, it requires management attention and investment to continue to grow.Rather than continuing to divert executive management attention and investment dollars from core SecureAlert operations, we converted the offices to distributorships owned by local operators who know and are part of the communities they serve.The distributorships will continue to distribute SecureAlert offerings, but will also independently continue to grow by leveraging the strong customer, office and employee bases already in place. Research and Development Program During the fiscal year ended September 30, 2012, we spent $1,248,654 on research and development, compared to research and development expenditures of $1,453,994 in the fiscal year ended September 30, 2011.These costs of $1,248,654 were to further develop our TrackerPAL and ReliAlert portfolio of products and services. Monitoring Center During fiscal year 2012, we continued to realize productivity enhancements and additions to our key core competency and differentiator, our Intervention Monitoring Center.Even though the number of monitored devices grew by 50 percent, 2012 staffing levels remained little changed from the previous year.Productivity gains were achieved through monitoring software enhancements as well as continuous optimization of processes and procedures and ongoing training. The Intervention Monitoring Center employs bilingual Spanish-speaking staff who provide 24/7 Spanish-language coverage.The bilingual staff addresses the needs of both domestic and international Spanish-speaking customers and grew approximately 50 percent in fiscal year 2012 compared to fiscal year 2011. Strategic Relationships We believe one of our strengths is the high quality of our strategic alliances.Our two primary alliances are described in this section. Inovar, Inc. Inovar, located in Logan Utah, is a leading contract electronics manufacturer dedicated to providing flexible solutions to OEMs (original equipment manufacturers) in the fast growing segments of the electronics, medical, and aerospace industries and the military.Inovar is ISO 9001:2000 and ISO 13485:2003 certified to provide the most comprehensive and value-added services to our customers. Inovar currently manufactures our ReliAlertproducts. 3M Electronic Monitoring 3M Track & Trace Division, headquartered in St. Paul, Minnesota, is a global provider of leading electronic monitoring solutions, which provides presence and location verification technologies, designed for monitoring individuals in the law enforcement, corrections and security markets.SecureAlert is currently a proud and leading, value-added reseller of the 3M-ElmoTech MEMS remote alcohol monitoring system and TRaCE prison solutions throughout the United States of America. Competition During fiscal year 2012, we continued to encounter GPS, house arrest and case management competition from the following traditional and evolving competitors, and also saw the continuation of industry consolidation as follows: 5 · GEO Care, Inc. – Boca Raton, Florida (purchased and consolidated BI Incorporated, Boulder, Colorado in 2011) – This international company provides a wide variety of private correctional services from facilities operation and management to correctional health care services.BI Incorporated, has been providing intensive community supervision services and technologies for more than 20 years to criminal justice agencies throughout the United States. · G4S plc – Crawley, Sussex, England – This international company is reportedly the world’s leading international security solutions group. · iSECUREtrac Corp., Omaha, Nebraska – This company supplies electronic monitoring equipment for tracking and monitoring persons on pretrial release, probation, parole, or work release. · Omnilink Systems, Inc., Alpharetta, Georgia – This company provides a one-piece device combined with GPS and Sprint cellular networks to electronically track an individual. · 3M Electronic Monitoring, Odessa, Florida (purchased and consolidated Attenti Group, (ElmoTech and ProTech) in 2011) – This company has satellite tracking software technology that operates in conjunction with GPS and wireless communication networks. · Satellite Tracking of People, LLC – Houston, Texas – This company provides GPS tracking systems and services to government agencies. · Sentinel Offender Services, LLC, Augusta, Georgia (purchased and consolidated G4S’ US Offender Monitoring operation in 2012) – This company suppliesmonitoring and supervision solutions for the offender population.Through their acquisition and consolidation of G4S’ US Offender Monitoring operation, they expanded their customer base to whom they provide electronic monitoring of offenders, prison and detention center management and transitional support services.Through this acquisition, it is believed that they also now resell Omnilink’s active GPS device. We also continue to face competition from small and regional companies that provide electronic monitoring technology along with localized case management and/or monitoring services.Some of these entities utilize less well-known technologies or are resellers of the above competitors’ products.We do not believe there is reliable publicly available information to indicate our relative market share or that of our competitors. Dependence on Major Customers One customer accounted for $2,450,984 (12 percent) of our total revenues for the fiscal year ended September 30, 2012 and the same customer accounted for $2,265,805 (13 percent) of our total revenues for the fiscal year ended September 30, 2011.No other customer represented more than 10 percent of the Company’s total revenues for the fiscal years ended September 30, 2012 or 2011. The table below reflects our top three customers by revenue for the fiscal year ended September 30, 2012 and their respective revenues for 2011: % % Customer A $ 12
